In a proceeding pursuant to the Uniform Support of Dependents Law (Domestic Relations Law art 3-A), the petitioner appeals from an order of the Family Court, Putnam County (Braatz, J.), dated February 23, 1987, which dismissed its petition to compel the respondent father to contribute to the support of his minor daughters who are recipients of public assistance.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by the Hearing Examiner, Susan Bauer Brofman, in her memorandum decision dated November 12, 1986.
We would additionally note that this court has previously rejected the argument advanced by the petitioner that the recent amendment to Domestic Relations Law § 241 should be retroactively applied to vacate the prior court order canceling the arrears in child support (see, Fuerst v Fuerst, 131 AD2d 426). In view of the evidence establishing the mother’s persistent interference with the father’s visitation rights, the court properly exercised its discretion in canceling the arrears in child support and in suspending the father’s prospective support obligation, correctly applying the law as it existed at that time (see, Fuerst v Fuerst, 131 AD2d 426, supra; see also, Matter of Alexander v Alexander, 129 AD2d 882, 884). Kunzeman, J. P., Eiber, Kooper and Harwood, JJ., concur.